                                                                       ISTRIC
Michael L. Rodenbaugh                                             TES D      TC
California Bar No. 179059                                       TA




                                                                                                 O
                                                           S




                                                                                                  U
Marie E. Richmond




                                                          ED




                                                                                                   RT
California Bar No. 292962                                                           ERED




                                                      UNIT
                                                                       O ORD
RODENBAUGH LAW                                                  IT IS S




                                                                                                         R NIA
548 Market Street, Box No. 55819
San Francisco, CA 94104                                                                       o ge r s
                                                                                   nzalez R




                                                      NO
(415) 738-8087                                                           onne Go
                                                                Judge Yv




                                                                                                         FO
                                                       RT




                                                                                                    LI
Attorneys for Mohammad Mukati                                  ER         3/14/19




                                                          H




                                                                                                 A
                                                                    N                              C
                                                                                      F
                                                                        D IS T IC T O
                                                                              R
                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA



    MOHAMMAD MUKATI.,                           Case No. 17-cv-07093 YGR (SK)

                    Plaintiff,
            vs.                                 PLAINTIFF’S NOTICE OF
                                                VOLUNTARY DISMISSAL
    JOHN DOE et al.,

                    Defendants.




      Pursuant to FRCP 41(a)(1)(A)(i), Plaintiff Mohammad Mukati, hereby voluntarily

dismisses this action without prejudice.



DATED: March 12, 2019

                                                Respectfully submitted,

                                                _/s/ ​Mike Rodenbaugh 
                                                Michael L. Rodenbaugh
                                                California Bar No. 179059
                                                RODENBAUGH LAW
                                                548 Market Street, Box No. 55819
                                                San Francisco, CA 94104
                                                (415) 738-8087
PLAINTIFF’S RESPONSE TO COURT ORDER
DIRECTING FURTHER BRIEFING [DKT. NO. 44]                            CASE NO. 17-cv-07093 YGR (SK)

                                           1
                                 CERTIFICATE OF SERVICE

      I hereby certify that on March 12, 2019, I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system which will send notice of electronic filing to all parties

at the email addresses on file with the Clerk of Court.


                                            Marie Richmond
                                     By: ​/s/ ​
                                     Marie Richmond
                                     RODENBAUGH LAW
                                     584 Market Street
                                     Box 55819
                                     San Francisco, CA 94014
                                     Tel/fax: (415) 738-8087




PLAINTIFF’S RESPONSE TO COURT ORDER
DIRECTING FURTHER BRIEFING [DKT. NO. 44]                           CASE NO. 17-cv-07093 YGR (SK)

                                             2
